UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant To Section 13 or 15 (d) of The Securities Exchange Act Of 1934 Date of Report (Date of earliest event reported):July 24, 2014 BBCN BANCORP, INC. (Exact name of registrant as specified in its charter) Delaware 000-50245 95-4170121 (State or other jurisdiction of incorporation) (CommissionFile Number) (IRS Employer Identification No.) 3731 Wilshire Boulevard Suite 1000 Los Angeles, California 90010 (Address of principal executive offices) Registrant’s telephone number, including area code): (213) 639-1700 Not applicable. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Louis M. Cosso has resigned from his positions as a director of BBCN Bancorp, Inc. and of BBCN Bank, effective as of July 24, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BBCN BANCORP, INC. Date: July 25, 2014 /s/ Douglas Goddard Name: Douglas J. Goddard Title: Executive Vice President & Chief Financial Officer
